







Exhibit 10.5


HONEYWELL EXCESS BENEFIT PLAN
AND
HONEYWELL SUPPLEMENTAL SAVINGS PLAN
(amended and restated effective January 1, 2020)


1.
History. Honeywell International Inc. (the “Corporation”) initially established
an excess benefit plan effective January 1, 2006 when the Supplemental
Non-Qualified Savings Plan For Highly Compensated Employees Of Honeywell
International Inc. And Its Subsidiaries (Career Band 5 and Below) was merged
with and into the Supplemental Non-Qualified Savings Plan for Highly Compensated
Employees of Honeywell International Inc. and its Subsidiaries (Career Band 6
and above) and the resulting plan from this merger became known as the
Supplemental Non-Qualified Savings Plan for Highly Compensated Employees of
Honeywell International Inc. and its Subsidiaries.



Effective July 1, 2015, the Supplemental Non-Qualified Savings Plan for Highly
Compensated Employees of Honeywell International Inc. and its Subsidiaries was
then separated into two separate plans for all legal purposes in order to ensure
its qualification as an excess benefit plan within the meaning of Rule 16b-3
under the Securities Exchange Act of 1934, as amended. The following provisions
constitute and govern the terms of those two plans as follows:


(a)The Excess Benefit Plan of Honeywell International Inc. and its Subsidiaries
(the “Excess Benefit Plan”) provides only for the benefits and contributions
that would be provided under the Qualified Savings Plans but for any benefit or
limitations set forth in the Code, including any amounts credited to each
Participant’s Account as of July 1, 2015, that would have been so characterized
at the time such amounts were credited, and including (for purposes of clarity)
all Employer Matching Contributions described in Subparagraph 5(b). The Excess
Benefit Plan shall consist of, be governed by, and be subject to, the terms set
forth below excluding Clause 5(a)(ii) and the other provisions of the Plan to
the extent relating to Clause 5(a)(ii).


(b)The Supplemental Non-Qualified Savings Plan for Highly Compensated Employees
of Honeywell International Inc. and its Subsidiaries (the “Supplemental Savings
Plan”) provides for all other benefits and contributions under the Plan. The
Supplemental Savings Plan shall consist of, be governed by, and be subject to,
the terms set forth below excluding Clause 5(a)(i) and Subparagraph 5(b) and the
other provisions of the Plan to the extent relating to Clause 5(a)(i) and
Subparagraph 5(b).


(c)Both the Excess Benefit Plan and the Supplemental Savings Plan are now part
of a plan named the “Honeywell Excess Benefit Plan and the Honeywell
Supplemental Savings Plan” and, unless the context specifically states
otherwise, are collectively referred to herein as the “Plan.”


(d)The Plan was amended and restated, effective as of January 1, 2009, to
implement changes required pursuant to and consistent with Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”), and the corresponding
regulations. The Plan was last amended and restated, effective as of April 1,
2018, to implement changes required or desired to reflect a change in the amount
of Employer Matching Contributions, a change in the Plan record keeper, and to
change the collective Plan name.







--------------------------------------------------------------------------------





The Plan is hereby amended and restated, effective as of January 1, 2020. This
Plan document covers any Participant (as defined below) who was entitled to
receive a benefit from the Plan as of December 31, 2019, but did not receive
full payment of such benefit under the Plan as of such date, as well as any
individual who becomes a Participant in the Plan on or after January 1, 2020.
Plan benefit payments commencing before January 1, 2020 are governed by the
terms of Plan as they existed before this amendment and restatement and are
either grandfathered from the requirements of Section 409A of the Code or
payable pursuant to a fixed schedule as required by, and in compliance with,
Section 409A of the Code.


2.
Eligibility. Any employee of the Corporation and its participating affiliates
who is (i) the Chief Executive Officer of the Corporation or designated by the
Corporation as an “officer” of the Corporation (an “Officer”), during the
designated election period (the “Open Enrollment Period”) that occurs before the
beginning of the applicable Plan Year (as defined below), or (ii) (A) an
Executive level employee but not an Officer at any time during the Open
Enrollment Period that occurs before the beginning of the applicable Plan Year,
and (B) whose year-to-date Base Annual Salary (as defined in Subparagraph
4(a)(i)) that is paid and posted to the Plan’s electronic recordkeeping system
as of the last paydate in September of the Plan Year immediately preceding the
applicable Plan Year exceeds the dollar limit for a highly compensated employee
for the Plan Year under Section 414(q) of the Code, shall be eligible (an
“Eligible Employee”) to participate in the Plan (subject to the limitations set
forth in the following paragraph) and elect deferrals of Base Annual Salary for
such Plan Year effective as of the first paydate of such Plan Year that follows
the Open Enrollment Period.



Notwithstanding the foregoing, an Eligible Employee may only participate in the
Plan for a Plan Year if such employee is eligible to participate in the
Honeywell 401(k) Plan (formerly the Honeywell Savings and Ownership Plan) or any
other savings plan designated as included by the Corporation from time to time
(the “Qualified Savings Plans”), and has made an irrevocable election during the
applicable Open Enrollment Period to defer Base Pay to the applicable Qualified
Savings Plan. For purposes of this Plan, the “Plan Year” shall mean the calendar
year.


3.
Definitions. Capitalized terms not otherwise defined in the Plan have the
respective meanings set forth in the applicable Qualified Savings Plans.



4.
Participation.



(a)Time and Form of Election.


(i)Each Eligible Employee who wishes to participate in the Plan for a particular
Plan Year (a “Participant”), must file a timely deferral election (the
“Election”) with the Plan Administrator during the applicable Open Enrollment
Period. Such Eligible Employee shall designate in the Election that a portion
(determined in accordance with Subparagraph 5(a)) of the Eligible Employee’s
Base Pay as defined in the Qualified Savings Plan without regard to any benefit
or contribution limitations under the Code or the applicable Qualified Savings
Plan and inclusive of salary deferred for the Plan Year under this Plan (“Base
Annual Salary”), which would have been payable to such Eligible Employee during
such Plan Year, in lieu of such payment, be credited to a deferred compensation
account maintained under the Plan as an unfunded book entry account stated as a
cash balance (the “Account”). On a Participant’s Election, the Participant shall
also indicate the form of payment for all deferrals credited to the
Participant’s Account, as described in Paragraph 7 below, and shall indicate if
he wishes to change the default Change in Control election, as described in
Paragraph 10 below.







--------------------------------------------------------------------------------





(b)Election Changes. A Participant may not modify his deferral election for a
particular Plan Year at any time during that Plan Year.


5.
Contributions to Participants’ Accounts.



(a)Participant Deferred Contributions. For a particular Plan Year, a Participant
may elect to defer an aggregate amount equal to (i) the difference between the
maximum percentage of Base Annual Salary that the Participant may contribute for
the Plan Year as Pre-tax Contributions and/or Roth Contributions under the
Qualified Savings Plans (8% for 2020), without regard to any other limitations
that may apply under the Code or the Qualified Savings Plans, and the actual
Pre-tax Contributions and/or Roth Contributions the Participant contributes to
the Qualified Savings Plans for the Plan Year, and/or (ii) from 1% to 25% (in
whole percentages) of such Participant’s Base Annual Salary, without regard to
any other limitations that may apply under the Code (collectively, “Participant
Deferred Contributions”); provided, however, that a Participant who elects to
defer any amount hereunder shall be required to make the maximum Pre-tax
Contributions and/or Roth Contributions permissible under the Qualified Savings
Plans for the applicable Plan Year (after giving effect to deferrals under the
Plan or otherwise).


For the avoidance of doubt, all Participant Deferred Contributions to the Plan
shall be deferred on a pre-tax basis. No after-tax contributions (such as Roth
401(k) contributions) shall be permitted. For purposes of any “spillover” of
deferrals from the Qualified Savings Plans to the Excess Benefit Plan, any
amounts that were contributed as Roth Contributions to the Qualified Savings
Plans shall be contributed as pre-tax contributions to the Plan.


(b)Plan Employer Contributions. There shall be credited to the Participant’s
Account employer contributions under the Plan (“Plan Employer Contributions”) in
an aggregate amount equal to the difference between (i) the maximum Employer
Matching Contributions that could be contributed for the Plan Year under the
Qualified Savings Plans, without regard to any limitations that may apply under
the Code or the Qualified Savings Plans, and (ii) the total amount of Employer
Matching Contributions actually contributed to the Participant’s account under
the Qualified Savings Plans.


Notwithstanding the foregoing:
(A) beginning April 1, 2018, the Plan Employer Contributions described in this
Paragraph shall be credited to a Participant’s Account only if the Participant
is actively employed by the Corporation or an affiliate on December 15th of the
Plan Year, has died while actively employed by the Corporation or an affiliate
during the Plan Year, or has incurred a Disability while actively employed by
the Corporation or an affiliate during the Plan Year, and


(B) only Participant Deferred Contributions described in Clause 5(a)(i) shall be
used in determining the amount of Plan Employer Contributions to be credited to
an Account for a Plan Year.


(c)Vesting. Participant Deferred Contributions and Plan Employer Contributions
(collectively “Total Contribution Amounts”) and all amounts accrued with respect
to Total Contribution Amounts in accordance with Paragraph 6, shall be vested at
the time such amounts are credited to the Participant’s Account.


(d)Timing of Contributions. Effective for Plan Years beginning on and after
January 1, 2017, the Participant Deferred Contributions described in Clause
5(a)(i) shall be credited to a Participant’s Account once the Participant has
contributed the maximum Pre-tax Contributions and/





--------------------------------------------------------------------------------





or Roth Contributions for the Plan Year to the Qualified Savings Plans. The
Participant Deferred Contributions described in Clause 5(a)(ii) shall be
credited to a Participant’s Account each pay period during the Plan Year. The
Plan Employer Contributions described in Section 5(b) shall be credited to a
Participant’s Account at the same time Employer Matching Contributions are
credited to the Participant account under the applicable Qualified Savings
Plans.


6.
The Participant’s Account.



(a)Types of Accounts. A Participant’s Account shall consist of two sub-accounts,
as applicable: (1) a sub-account which consists of Participant Deferred
Contributions and Plan Employer Contributions, and interest and earnings
thereon, for amounts that were earned and vested as of December 31, 2004 (the
“Grandfathered Account”), and (2) a sub-account which consists of Participant
Deferred Contributions and Plan Employer Contributions, and interest and
earnings thereon, for amounts that are earned and vested on or after January 1,
2005 (the “Non-Grandfathered Account”).


(b)Participant Deferred Contributions.


(i)Participant Deferred Contributions shall be credited to the Participant’s
Account under the Plan as unfunded book entries stated as cash balances.


(ii)Participant Deferred Contributions credited to the Participant’s Account
after December 31, 2004, and all Participant Deferred Contributions credited to
a Participant’s Account under the Supplemental Non-Qualified Savings Plan For
Highly Compensated Employees Of Honeywell International Inc. And Its
Subsidiaries (Career Band 5 and Below) before January 1, 2006, shall accrue
amounts (to be posted on the Valuation Date) equivalent to interest, compounded
daily, at a rate based upon the cost to the Corporation of borrowing at a fixed
rate for a 15-year term; provided, however, that for 2005, Participant Deferred
Contributions credited to the Supplemental Non-Qualified Savings Plan for Highly
Compensated Employees of Honeywell International Inc. and its Subsidiaries
(Career Band 6 and above) between January 1, 2005 and December 31, 2005 shall
accrue amounts (to be posted each Valuation Date) equivalent to interest,
compounded daily, at a rate equal to 8%. The interest rate described in this
paragraph is subject to change from Plan Year to Plan Year and shall be
determined annually by the Chief Financial Officer of the Corporation in
consultation with the Treasurer of the Corporation before January 1 of each Plan
Year.


(iii)Participant Deferred Contributions credited to the Participant’s Account
under the Supplemental Non-Qualified Savings Plan for Highly Compensated
Employees of Honeywell International Inc. and its Subsidiaries (Career Band 6
and above) before January 1, 1994 or after the Participant has terminated
employment shall accrue amounts (to be posted each Valuation Date) equivalent to
interest, compounded daily, at a rate based upon the cost to the Corporation of
borrowing at a fixed rate for a 15-year term. The interest rate described in
this paragraph is subject to change from Plan Year to Plan Year and shall be
determined annually by the Chief Financial Officer of the Corporation in
consultation with the Treasurer of the Corporation before January 1 of each Plan
Year.


(iv)Participant Deferred Contributions credited to the Participant’s Account
under the Supplemental Non-Qualified Savings Plan for Highly Compensated
Employees of Honeywell International Inc. and its Subsidiaries (Career Band 6
and above) between January 1, 1994 and December 31, 2004, but before a
Participant terminates employment, shall accrue amounts (to be posted each
Valuation Date) equivalent to interest, compounded daily, at a rate that was
determined annually by the Management Development and Compensation Committee
(the “Committee”) of the





--------------------------------------------------------------------------------





Board of Directors of the Corporation (the “Board”). This rate, once established
for a Plan Year, remains in effect with respect to all Participant Deferred
Contributions credited to the Participant’s Account during such Plan Year until
such amounts are distributed.


(c)Plan Employer Contributions. Plan Employer Contributions shall be credited to
the Participant’s Account under the Plan as unfunded book entries stated as
shares of Common Stock (including fractional shares). The number of shares of
Common Stock credited to a Participant’s Account shall be determined by dividing
the equivalent cash amount (as determined under Subparagraph 5(b)) by the
closing price of Common Stock on the day that such Plan Employer Contributions
are credited to the Participant’s Account. Amounts equivalent to the dividends
that would have been payable in respect of the Common Stock shall be credited to
the Participant’s Account as if reinvested in Common Stock, with the number of
shares credited determined by dividing the equivalent cash dividend amount by
the closing price of Common Stock on the date the dividends would have been
payable. Amounts credited to the Participant’s Account shall accrue amounts
equivalent to interest and dividends, as the case may be, until distributed in
accordance with the Plan.


(d)Grandfathered and Non-Grandfathered Accounts. The aggregate amount of the
Participant’s Deferred Contributions, plus interest and earnings credited
thereon pursuant to this Paragraph 6 (collectively, the “Participant Deferred
Contribution Amounts”), and the aggregate number of shares of Common Stock
representing the Plan Employer Contributions, plus dividends reinvested pursuant
to this Paragraph 6 (collectively the “Plan Employer Contribution Amounts,” and
together with Participant Deferred Contribution Amounts, the “Total Contribution
Amounts”) credited to the Participant’s Grandfathered Account pursuant to this
Paragraph 6, will hereinafter be referred to as “Grandfathered Contribution
Amounts.” Total Contribution Amounts credited to a Participant’s
Non-Grandfathered Account will hereinafter be referred to as “Non-Grandfathered
Contribution Amounts.”


7.
Distribution from Accounts.



(a)Form and Timing of Payment.


(i)Participant Deferred Contributions.


(A)2006 Plan Year and Later. The aggregate amount of the Participant’s
Participant Deferred Contribution Amounts credited to the Participant’s
Non-Grandfathered Account for Plan Years beginning on or after January 1, 2006
shall be paid in one lump-sum in cash in the January of the Plan Year that
follows the Plan Year in which the Participant has a Separation from Service (as
defined in Section 409A(a)(2)(A)(i) of the Code and its corresponding
regulations) with the Corporation and its affiliates, unless the Participant
elects in his Election for any such Plan Year that his Participant Deferred
Contribution Amounts for such Plan Year be paid in substantially equal annual
installments over five, ten, or 15 years (or, for Plan Years beginning between
January 1, 2006 and January 1, 2019, inclusive, not to exceed ten years) if his
Separation from Service occurs on or after he attains age 55 and has completed
ten (10) Years of Service (as defined below), in which case the first
installment shall be paid in the January of the Plan Year that follows the Plan
Year in which he has a Separation from Service and each remaining installment
will be paid in each succeeding January.


Notwithstanding the foregoing, if the Participant is a “Specified Employee” (as
defined below) at his Separation from Service, the payments provided in the
immediately preceding paragraph shall be paid (or begin for installments) in (i)
the January of the Plan Year that follows the Plan Year in which the
Participant’s





--------------------------------------------------------------------------------





Separation from Service with the Corporation and its affiliates occurs, if the
Participant’s Separation from Service occurs before July 1 of such Plan Year, or
(ii) the July of the Plan Year that follows the Plan Year in which the
Participant’s Separation from Service with the Corporation and its affiliates
occurs, if the Participant’s Separation from Service occurs after June 30 of
such Plan Year. If the Participant elected to receive his distribution in
installments, after the first payment is made, each subsequent installment will
be paid in the January of each Plan Year that follows until all installments are
paid to the Participant.


(B)For purposes of this Plan, the term (i) “Years of Service” shall be
determined using the Participant’s most-recent adjusted service date, as
reflected at the Participant’s Separation from Service in the Company’s records,
and (ii) “Specified Employee” shall mean any Participant who, at any time during
the twelve (12) month period ending on the identification date, is a specified
employee under Section 409A of the Code, which determination of “specified
employees,” including the number and identity of persons considered “specified
employees” and the identification date, shall be made by the Vice President -
HR, Compensation & Benefits (or his delegate) in accordance with the provisions
of Sections 416(i) and 409A of the Code and the regulations issued thereunder.


(C)2005 Plan Year. For the 2005 Plan Year only, the Participant Deferred
Contribution Amounts credited to the Participant’s Non-Grandfathered Account for
such Plan Year shall be paid in one lump-sum in cash in January of the Plan Year
immediately following the Plan Year in which the Participant has a Separation
from Service with the Corporation and its affiliates.


Notwithstanding the foregoing, if the Participant is a Specified Employee at his
Separation from Service, the payment provided in the immediately preceding
paragraph shall be paid in (i) the January of the Plan Year that follows the
Plan Year in which the Participant’s Separation from Service with the
Corporation and its affiliates occurs, if the Participant’s Separation from
Service occurs before July 1 of such Plan Year, or (ii) the July of the Plan
Year that follows the Plan Year in which the Participant’s Separation from
Service with the Corporation and its affiliates occurs, if the Participant’s
Separation from Service occurs after June 30 of such Plan Year.


(D)Plan Years Before January 1, 2005. Each Participant made an election when he
made a deferral election for Plan Years beginning before January 1, 2005, with
respect to the distribution of the Participant Deferred Contribution Amounts
credited to the Participant’s Grandfathered Account pursuant to such election. A
Participant elected to receive such amount in one lump-sum or in a number of
annual installments (up to fifteen (15)). The lump-sum payment or the first
installment shall be paid in cash as soon as practicable during the month of
January of such future calendar year as the Participant may designate or, if the
Participant so elects, as soon as practicable during the month of January of the
calendar year immediately following the year in which the Participant last
contributed to the Plan or the year in which the Participant terminates
employment with the Corporation and its affiliates. Subsequent installments
shall be paid in cash as soon as practicable during the month of January of each
succeeding calendar year until the entire amount of the Participant Deferred
Contribution Amounts credited to the Participant’s Grandfathered Account has
been paid.


(ii)Plan Employer Contributions. The distribution form and timing that apply to
the Participant’s Deferred Contribution Amounts for a Plan Year pursuant to
Subparagraph 7(a)(i) above shall also apply to the form and timing of the
distribution of the Plan Employer Contribution Amounts credited to the
Participant’s Account. Except to the extent otherwise provided with respect to
fractional shares, all distributions of Plan Employer Contribution Amounts shall
be made in Common Stock. Installments after the first installment payment, if
applicable, shall be paid in the





--------------------------------------------------------------------------------





January of each succeeding calendar year until the entire amount of the Plan
Employer Contribution Amounts has been paid. Any fractional shares of Common
Stock shall be paid in an equivalent cash amount.


(iii)Calculation of Installment Payments. If installment payments are to be made
to a Participant for any Plan Year, the amount of each installment shall be
determined by (A) multiplying the balance of the Participant Deferred
Contribution Amounts credited to the Participant for such Plan Year by a
fraction, the numerator of which is one and the denominator of which is (x) the
number of installments elected, reduced by (y) one for each annual installment
previously received, and (B) multiplying the balance of the Plan Employer
Contribution Amount as of the day before installment payments are processed each
Plan Year by a fraction, the numerator of which is one and the denominator of
which is (x) the number of installments elected, reduced by (y) one for each
annual installment previously received, and then rounding down to the next whole
share of Common Stock; provided, however, the amount of the last installment
shall consist of the amount remaining in the Participant’s Account on the
distribution date.


(b)Adjustment of Form of Distribution.


(i)2005 Plan Year and Later. For Plan Years beginning on or after January 1,
2005, a Participant may not change the timing or payment form of distribution of
the Non-Grandfathered Contribution Amounts credited to his Non-Grandfathered
Account unless otherwise permitted by the Plan Administrator in its sole and
absolute discretion in accordance with Code section 409A and its corresponding
regulations.


(ii)2004 Plan Year and Earlier. For Plan Years beginning before January 1, 2005,
a Participant may change the timing and/or form of distribution of all or any
portion of the Participant’s Grandfathered Account only in accordance with
Clause 7(c)(i).


(iii)Distribution Default for Amounts Credited to the Participant’s
Grandfathered Account.


(A)Distribution Default for Participant Deferred Contribution Amounts. Any
Participant Deferred Contribution Amounts credited to a Participant’s
Grandfathered Account that are not covered by a timely distribution election
shall be distributed to the Participant in one lump-sum in cash as soon as
practicable during the month of January of the calendar year immediately
following the later of the calendar year in which the Participant last
contributed to the Plan or the year in which the Participant terminates his
employment with the Corporation and its affiliates; provided, however, if the
Participant has made an election pursuant to Subparagraphs 10(a), 10(b) or
10(c), the lump sum payment shall be made within the ninety (90) day period
following a Change in Control, as defined in Subparagraph 10(e).


(B)Distribution Default for Plan Employer Contribution Amounts. Any Plan
Employer Contribution Amounts credited to a Participant’s Grandfathered Account
that are not covered by a timely distribution election shall be distributed to
the Participant in Common Stock as soon as practicable during the month of
January of the calendar year immediately following the later of the calendar
year in which the Participant last contributed to the Plan or the calendar year
in which the Participant terminates his employment with the Corporation and its
affiliates; provided, however, if the Participant has made an election pursuant
to Subparagraphs 10(a), 10(b) or 10(c), the distribution shall be made within
the ninety (90) day period following a Change in Control, as defined in
Subparagraph 10(e). Any fractional shares of Common Stock shall be paid in an
equivalent cash amount.





--------------------------------------------------------------------------------







(c)Changing Distribution Elections for Plan Years Before January 1, 2005.


(i)For Total Contribution Amounts credited to the Participant’s Grandfathered
Account, the Plan Administrator may from time to time allow a Participant to
request new elections (other than with respect to any such amounts for which
distributions have already commenced). The Plan Administrator shall reserve the
right to accept or reject any such request at any time and such election shall
be subject to such restrictions and limitations as the Plan Administrator shall
determine in its sole discretion, provided that any new election shall generally
be required to be made at least twelve (12) months before any scheduled payment
date.


(ii)For Total Contribution Amounts credited to the Participant’s Grandfathered
Account, the Plan Administrator may allow a Participant to request an immediate
distribution of all or a portion of such Participant’s Grandfathered Account
(including any portion for which distributions have already commenced). Any such
immediate distribution shall be subject to a penalty equal to six percent (6%)
of the amount requested to be distributed and shall be subject to the approval
of the Plan Administrator and such other restrictions or conditions as may be
established by the Plan Administrator from time to time.


8.
Distribution on Death.



(a)Participant Deferred Contribution Amounts. If a Participant dies before all
Participant Deferred Contribution Amounts credited to the Participant’s
Non-Grandfathered Account have been paid, the balance of the Participant
Deferred Contribution Amounts in the Non-Grandfathered Account shall be paid in
cash within sixty (60) days following the date of the Participant’s death to the
beneficiary designated by the Participant and filed with the Plan Administrator
in the form and manner prescribed by the Plan Administrator. If a Participant
dies before all Participant Deferred Contribution Amounts credited to the
Participant’s Grandfathered Account have been paid, the balance of the
Participant Deferred Contribution Amounts in the Grandfathered Account shall be
paid in cash as soon as practicable following the Participant’s death to the
beneficiary designated by the Participant and filed with the Plan Administrator
in the form and manner prescribed by the Plan Administrator; provided, however,
if the Participant made an election pursuant to Subparagraphs 10(a), 10(b) or
10(c) for Participant Deferred Contribution Amounts credited to the
Participant’s Grandfathered Account, such amount shall be paid within the ninety
(90) day period following a Change in Control, as defined in Subparagraph 10(e).
If (i) no beneficiary designation has been made, or (ii) the designated
beneficiary has predeceased the Participant and no further designation has been
made, then such balance shall be paid to the Participant’s estate. A Participant
may change the designated beneficiary at any time during the Participant’s
lifetime by filing a subsequent designation with the Plan Administrator in the
form and manner prescribed by the Plan Administrator.


(b)Plan Employer Contribution Amounts. If a Participant dies before all
(c)Plan Employer Contribution Amounts credited to the Participant’s
Non-Grandfathered Account have been paid, the balance of the Plan Employer
Contribution Amounts in such Participant’s Non-Grandfathered Account shall be
paid in Common Stock within sixty (60) days following the date of the
Participant’s death to the beneficiary designated by the Participant and filed
with the Plan Administrator in the form and manner prescribed by the Plan
Administrator. If a Participant dies before all Plan Employer Contribution
Amounts credited to the Participant’s Grandfathered Account have been paid, the
balance of the Plan Employer Contribution Amounts in such Participant’s
Grandfathered Account shall be paid in Common Stock as soon as practicable
following the Participant’s death to the beneficiary designated by the
Participant and filed with the Plan Administrator in the form and manner
prescribed by the Plan Administrator;





--------------------------------------------------------------------------------





provided, however, if the Participant has made an election pursuant to
Subparagraphs 10(a), 10(b) or 10(c) for Plan Employer Contribution Amounts
credited to the Participant’s Grandfathered Account, such amount shall be paid
within the ninety (90) day period following a Change in Control, as defined in
Subparagraph 10(e). If (i) no such beneficiary designation has been made, or
(ii) the designated beneficiary has predeceased the Participant and no further
designation has been made, then such balance shall be paid to the Participant’s
estate. A Participant may change the designated beneficiary at any time during
the Participant’s lifetime by filing a subsequent designation with the Plan
Administrator in the form and manner prescribed by the Plan Administrator. Any
fractional shares of Common Stock shall be paid in an equivalent cash amount.


9.
Payment in the Event of Hardship.



(a)Non-Grandfathered Account. For Plan Years beginning on or after January 1,
2005, a Participant may not receive a distribution in the event of hardship or
unforeseeable emergency from his Non-Grandfathered Account unless otherwise
permitted by the Plan Administrator in its sole and absolute discretion in
accordance with Code section 409A and its corresponding regulations.


(b)Grandfathered Account. Upon receipt of a request from a Participant delivered
in writing to the Plan Administrator along with a Certificate of Unavailability
of Resources form, the Plan Administrator or his designee may cause the
Corporation to accelerate payment of all or any part of the amount credited to
the Participant’s Grandfathered Account if it finds in its sole discretion that
payment of such amounts in accordance with the Participant’s prior Election
would result in severe financial hardship to the Participant, and such hardship
is the result of an unforeseeable emergency caused by circumstances beyond the
control of the Participant. Acceleration of payment may not be made to the
extent that such hardship is or may be relieved (a) through reimbursement or
compensation by insurance or otherwise, or (b) by liquidation of the
Participant’s assets, to the extent the liquidation of assets would not itself
cause severe financial hardship. Any distribution of Participant Deferred
Contribution Amounts pursuant to this Subparagraph shall be made in cash, while
any distribution of Plan Employer Contribution Amounts pursuant to this
Subparagraph shall be made in Common Stock. Any fractional shares of Common
Stock shall be paid in an equivalent cash amount.


10.
Change in Control.



(a)Initial Lump-Sum Payment Election.


(i)Non-Grandfathered Contribution Amounts. Notwithstanding any election made
pursuant to Paragraph 4 hereof, for Participant Deferred Contributions
attributable to each Plan Year beginning on or after January 1, 2007, a
Participant may designate as part of his Election during the Open Enrollment
Period for a Plan Year to have his Participant Deferred Contributions and
corresponding Plan Employer Contributions for such Plan Year paid in a lump sum
as soon as practicable following a Change in Control, but in no event later than
ninety (90) days after such Change in Control (as defined below); provided
however that if the event that constitutes a Change in Control does not qualify
as a change in ownership or effective control of the Corporation, or in the
ownership of a substantial portion of the assets of the Corporation, within the
meaning of Section 409A(a)(2)(A)(v) of the Code and its corresponding
regulations, a Change in Control shall not be deemed to have occurred for
purposes of this clause (i).


(ii)Grandfathered Contribution Amounts. Notwithstanding any election made
pursuant to Paragraph 4 for Grandfathered Contribution Amounts, each Participant
filed a written election with the Plan Administrator as part of his Election to
have his Grandfathered Contribution Amount paid





--------------------------------------------------------------------------------





in one lump-sum as soon as practicable following a Change in Control (as defined
below), but in no event later than ninety (90) days after such Change in
Control.


(iii)Form of Consideration. Any distribution of Participant Deferred
Contribution Amounts pursuant to this Paragraph 10 shall be made in cash, while
any distribution of Plan Employer Contribution Amounts pursuant to this
Paragraph 10 shall be made in Common Stock (or the common stock of any successor
corporation issued in exchange for, or with respect to, Common Stock incident to
the Change in Control). Any fractional shares of Common Stock (or the common
stock of any successor corporation issued in exchange for, or with respect to,
Common Stock incident to the Change in Control) shall be paid in an equivalent
cash amount.


(b)Subsequent Lump-Sum Payment Election. For Grandfathered Contribution Amounts
only, a Participant who did not make an election pursuant to Subparagraph
10(a)(ii) or who has revoked, pursuant to Subparagraph 10(c), an election
previously made under Subparagraph 10(a)(ii) or this Subparagraph 10(b) may,
before the earlier of a Change in Control or the beginning of the calendar year
in which the election is to take effect, elect to have the aggregate amount
credited to the Participant’s Grandfathered Account for all calendar years
commencing with the first calendar year beginning after the date the election is
made, paid in one lump-sum as soon as practicable following a Change in Control,
but in no event later than ninety (90) days after such Change in Control.


(c)Revocation of Prior Change in Control Payment Elections. For Grandfathered
Contribution Amounts only, a Participant may, before a Change in Control, revoke
any election made pursuant to Subparagraphs 10(a)(ii) or 10(b) or file a new
lump sum payment election under this Paragraph 10 with respect to amounts
previously credited to the Participant’s Grandfathered Account. Any such
revocation or new election shall be made at the time specified by the Plan
Administrator and shall be subject to such restrictions and limitations as the
Plan Administrator shall determine from time to time.


(d)Interest Equivalents. Notwithstanding anything to the contrary in the Plan,
after a Change in Control, the Plan may not provide, or be amended to provide,
interest accruals with respect to Participant Deferred Contributions at rates
lower than the rates in effect under Paragraph 6 immediately before the Change
in Control.


(e)Definition of Change in Control. For Plan Years beginning after April 1, 2018
and for purposes of the Plan, “Change in Control” means (a) any one person, or
more than one person acting as a group (as defined under U.S. Department of
Treasury Regulation (“Treasury Regulation”) § 1.409A-3(i)(5)(v)(B)) acquires
ownership of stock of the Corporation that, together with stock held by such
person or group, constitutes more than 50 percent of the total fair market value
or total voting power of the stock of the Corporation; or (b) any one person, or
more than one person acting as a group (as defined under Treasury Regulation §
1.409A-3(i)(5)(v)(B)) acquires (or has acquired during the 12-month period
ending on the date of the most recent acquisition by such person or persons)
ownership of stock of the Corporation possessing 30 percent or more of the total
voting power of the stock of the Corporation; or (c) a majority of members of
the Board of Directors of the Corporation (the “Board”) is replaced during any
12-month period by directors whose appointment or election is not endorsed by a
majority of the members of the Board before the date of the appointment or
election; or (d) any one person, or more than one person acting as a group (as
defined in Treasury Regulation § 1.409A-3(i)(5)(v)(B)) acquires (or has acquired
during the 12-month period ending on the date of the most recent acquisition by
such person or persons) assets from the Corporation and its subsidiaries on a
consolidated basis that have a total gross fair market value equal to or more
than 40 percent of the total gross fair market value of all of the assets of the
Corporation and its subsidiaries on a





--------------------------------------------------------------------------------





consolidated basis immediately before such acquisition or acquisitions. For
purposes of clause (d), “gross fair market value” means the value of the assets
of the Corporation and its subsidiaries on a consolidated basis, or the value of
the assets being disposed of, determined without regard to any liabilities
associated with such assets. The foregoing clauses (a) through (d) shall be
interpreted in a manner that is consistent with the Treasury Regulations
promulgated pursuant to Section 409A of the Code so that all, and only, such
transactions or events that could qualify as a “change in control event” within
the meaning of Treasury Regulation § 1.409A-3(i)(5)(i) shall be deemed to be a
Change in Control for purposes of this Plan.


11.
Administration.



(a)Plan Administrator. The Plan Administrator and “named fiduciary” for purposes
of the Employee Retirement Income Security Act of 1974, as amended (“ERISA”)
shall be the Vice President - HR, Compensation & Benefits of the Corporation (or
the person acting in such capacity in the event such position is abolished,
restructured or renamed). The Plan Administrator shall have the authority to
appoint one (1) or more other named fiduciaries of the Plan and to designate
persons, other than named fiduciaries, to carry out fiduciary responsibilities
under the Plan, pursuant to Section 405(c)(1)(B) of ERISA. Any person acting on
behalf of the Plan Administrator shall serve without additional compensation.
The Plan Administrator shall keep or cause to be kept such records and shall
prepare or cause to be prepared such returns or reports as may be required by
law or necessary for the proper administration of the Plan.


(b)Powers and Duties of Plan Administrator. The Plan Administrator shall have
the full discretionary power and authority to construe and interpret the Plan
(including, without limitation, supplying omissions from, correcting
deficiencies in, or resolving inconsistencies or ambiguities in, the language of
the Plan); to determine all questions of fact arising under the Plan, including
questions as to eligibility for and the amount of benefits; to establish such
rules and regulations (consistent with the terms of the Plan) as it deems
necessary or appropriate for administration of the Plan; to delegate
responsibilities to others to assist it in administering the Plan; to retain
attorneys, consultants, accountants or other persons (who may be employees of
the Corporation and its affiliates) to render advice and assistance as it shall
determine to be necessary to effect the proper discharge of any duty for which
it is responsible; and to perform all other acts it believes reasonable and
proper in connection with the administration of the Plan. The Plan Administrator
shall be entitled to rely on the records of the Corporation and its subsidiaries
in determining any Participant’s entitlement to and the amount of benefits
payable under the Plan. Any determination of the Plan Administrator, including
interpretations of the Plan and determinations of questions of fact, shall be
final and binding on all parties.


(c)Indemnification. To the extent permitted by law, the Corporation shall
indemnify the Plan Administrator from all claims for liability, loss, or damage
(including payment of expenses in connection with defense against such claims)
arising from any act or failure to act in connection with the Plan.


12.
Claims Procedures and Appeals.



(a)A written request for a Plan benefit is a claim and the person making such
claim is a claimant. Any claim must be made in writing and shall be deemed to be
filed by a claimant when a written request is made by the claimant or the
claimant’s authorized representative which is reasonably calculated to bring the
claim to the attention of the Plan Administrator.







--------------------------------------------------------------------------------





(b)The Plan Administrator shall provide notice in writing to any claimant when a
claim for benefits under the Plan has been denied in whole or in part. Such
notice shall be provided within ninety (90) days of the receipt by the Plan
Administrator of the claimant’s claim or, if special circumstances require, and
the claimant is so notified in writing, within one hundred eight (180) days of
the receipt by the Plan Administrator of the claimant’s claim. The notice shall
be written in a manner calculated to be understood by the claimant and shall:


(i)set forth the specific reasons for the denial of benefits;


(ii)contain specific references to Plan provisions relative to the denial;


(iii)describe any material and information, if any, necessary for the claim for
benefits to be allowed, that had been requested, but not received by the Plan
Administrator;


(iv)advise the claimant that any appeal of the Plan Administrator’s adverse
determination must be made in writing to the Plan Administrator within sixty
(60) days after receipt of the initial denial notification, and must set forth
the facts upon which the appeal is based; and


(v)advise the claimant of his right to bring a civil action under Section 502(a)
of ERISA, following an adverse benefit determination on review.


(c)When a claimant receives notice of denial of a claim or does not receive
notification of acceptance or denial within ninety (90) days after submitting a
claim, the claimant, either in person or by duly authorized representative, may:


(i)request, in writing, a review of the claim by the Plan Administrator;


(ii)review pertinent documents relating to the denial;


(iii)submit issues and comments in writing; and


(iv)request, in writing, a hearing with the Plan Administrator; provided that
the claimant takes appropriate action within sixty (60) days after receiving
notice of denial.


(d)The Plan Administrator shall make its decision with respect to a claim review
promptly, but not later than sixty (60) days after receipt of the request. Such
sixty (60) day period may be extended for another period of sixty (60) days if
the Plan Administrator reviewing the claim finds that special circumstances
require an extension of time for processing.
 
(e)The final decision of the Plan Administrator shall be in writing, (i) give
specific reason(s) for the adverse decision, (ii) make specific references to
the pertinent Plan provisions on which the decision is based, (iii) include a
statement that the claimant is entitled to receive, upon request and free of
charge, reasonable access to, and copies of, all documents, records, and other
information relevant to the claimant’s claim for benefits, and (iv) a statement
describing any voluntary appeals procedures offered by the Plan and the
claimant’s right to obtain information about such procedures, and a statement of
the claimant’s right to bring an action under Section 502(a) of ERISA. All
interpretations, determinations and decisions of the Plan Administrator in
respect of any claim shall be made in its sole discretion based on the
applicable Plan documents and shall be final, conclusive and binding on all
parties.







--------------------------------------------------------------------------------





(f)A claimant or potential claimant must file a claim with the Plan
Administrator no later than one (1) year after the claimant or potential
claimant knows, or should have known, the principal facts upon which their claim
is based. Any legal action in connection with the Plan must be brought in the
U.S. District Court for the Western District of North Carolina within the six
(6) month period beginning on the date the claimant’s claim and appeal rights
are exhausted.


13.
Miscellaneous.



(a)Anti-Alienation. The right of a Participant to receive any amount credited to
the Participant’s Account shall not be transferable or assignable by the
Participant, except by will or by the laws of descent and distribution. To the
extent that any person acquires a right to receive any amount credited to a
Participant’s Account hereunder, such right shall be no greater than that of an
unsecured general creditor of the Corporation. Except as expressly provided
herein, any person having an interest in any amount credited to a Participant’s
Account under the Plan shall not be entitled to payment until the date the
amount is due and payable. No person shall be entitled to anticipate any payment
by assignment, pledge or transfer in any form or manner before actual or
constructive receipt thereof.


(b)Section 409A. The Plan is intended to comply with the applicable requirements
of Section 409A of the Code and its corresponding regulations and related
guidance with respect to Non-Grandfathered Contribution Amounts credited to the
Participant’s Account, and shall be administered in accordance with Section 409A
of the Code with respect to such Non-Grandfathered Contribution Amounts.
Notwithstanding anything in the Plan to the contrary, elections to defer
Non-Grandfathered Contribution Amounts under the Plan, and distributions of
Non-Grandfathered Contribution Amounts, may only be made in a manner and upon an
event permitted by Section 409A of the Code. To the extent that any provision of
the Plan would cause a conflict with the requirements of Section 409A of the
Code, or would cause the administration of the Plan to fail to satisfy the
requirements of Section 409A of the Code, such provision shall be deemed null
and void to the extent permitted by applicable law. Other than a valid Election,
in no event shall a Participant, directly or indirectly, designate the Plan Year
of payment with respect to Non-Grandfathered Accounts. For the avoidance of
doubt, deferrals under the Plan are maintained on a Plan Year basis.


(c)Unsecured General Creditor. Neither the Corporation nor any of its
subsidiaries shall be required to reserve or otherwise set aside funds, Common
Stock or other assets for the payment of its obligations hereunder. However, the
Corporation or any subsidiary may, in its sole discretion, establish funds for
payment of its obligations hereunder. Any such funds shall remain assets of the
Corporation or such subsidiary, as the case may be, and subject to the claims of
its general creditors. Such funds, if any, shall not be deemed to be assets of
the Plan. The Plan is intended to be unfunded for tax purposes and for purposes
of Title I of ERISA.


(d)Withholding. The Corporation shall withhold from any distribution made from
Participant Deferred Contribution Amounts the amount necessary to satisfy
applicable federal, state and local tax withholding requirements. With respect
to distributions of Plan Employer Contribution Amounts, the delivery of the
shares of Common Stock shall be delayed until the Participant makes
arrangements, pursuant to procedures to be adopted by the Plan Administrator, to
satisfy the applicable federal, state and local tax withholding requirements.
Each Participant, however, shall be responsible for the payment of all
individual tax liabilities relating to any such benefits.


(e)Offset. To the maximum extent permitted under Section 409A of the Code and
its corresponding regulations, if a Participant becomes entitled to a
distribution of benefits under the





--------------------------------------------------------------------------------





Plan, and if at such time the Participant has outstanding any debt, obligation,
or other liability representing an amount owing to the Corporation or any
participating affiliate, then the Corporation may offset such amount owed to the
Corporation or the participating affiliate against the amount of benefits
otherwise distributable. Such determination shall be made by the Plan
Administrator.


(f)Termination and Amendment. The Corporation may at any time amend or terminate
the Plan, subject to the requirements of Section 409A of the Code with respect
to the Non-Grandfathered Amounts. Notwithstanding the foregoing, and unless such
amendment is required by Section 409A of the Code, the Plan may not, without the
consent of an affected Participant, be amended in any manner which would
adversely affect such Participant’s rights and expectations with respect to
deferral amounts credited to such Participant’s Account immediately before such
amendment (including, but not limited to, any amendment which would adversely
affect the rights or features applicable to, or any of the components that are
taken into account in determining, the deferral amounts of any Participant
hereunder).


(g)Benefit Statements. Each Participant shall receive periodic statements (not
less frequently than annually) regarding the Participant’s Account. Each such
statement shall indicate the amount of the balances credited to the
Participant’s Account as of the end of the period covered by such statement.


(h)Legal Interpretation. This Plan and its provisions shall be construed in
accordance with the laws of North Carolina to the extent such North Carolina law
is not inconsistent with the provisions of ERISA. The text of this Plan shall,
to the extent permitted by law, govern the determination of the rights and
obligations created or referred to herein. Headings to the Sections, Paragraphs
and Subparagraphs are for reference purposes only and do not limit or extend the
meaning of any of the Plan’s provisions.


(i)Gender; Number. All pronouns and any variations thereof shall be deemed to
refer to the masculine, feminine, or neuter, as the identity of the person or
persons may require. As the context may require, the singular may read as the
plural and the plural as the singular.


(j)Employment. The adoption and maintenance of this Plan shall not be deemed to
constitute a contract between the Corporation or its subsidiaries and any
employee or to be a consideration for or condition of employment of any person.
No provision of the Plan shall be deemed to give any employee the right to
continue in the employ of the Corporation or its subsidiaries or to interfere
with the right of the Corporation or its subsidiaries to discharge any employee
at any time without regard to the effect which such discharge might have upon
the employee's participation in the Plan or benefits under it.


(k)Fiduciary Capacities. Any person or group of persons may serve in more than
one fiduciary capacity with respect to the Plan. For purposes of this
Subparagraph 13(k), the term “fiduciary” shall have the same meaning as in
ERISA.


(l)Participants Subject to Section 16. Notwithstanding anything herein to the
contrary, if any request and subject to Section 409A of the Code, election or
other action under the Plan affecting a Participant subject to Section 16 of the
Securities Exchange Act of 1934 should require the approval of the Committee to
exempt such request, election or other action from potential liability under
Section 16, then the approval of the Committee shall be obtained in lieu of the
approval of the Plan Administrator.





